On Rehearing. •Hill, C. J. Counsel re-argue the facts, but the court fails to find the weight of the evidence against the chancellor’s finding. Counsel now insist that the recovery of the salary of Mrs. Martin was barred by the statute of limitations. The record discloses that the Statute of limitations, was not pleaded as a defense. The only reference to it is in appellant’s.brief, where they say that the court erred in not sustaining the oral plea of the statute of limitations. The record discloses no plea, oral or written, of the statute of limitations. Motion denied.